DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed January 20, 2022.  Currently, claims 2-3, 9-12 are pending.  
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
The improper Markush rejection has been withdrawn in view of the amendnets to the claims to limit the claims to the elected invention. 
The New Matter rejection has been withdrawn in view of the amendments to the claims to remove the recitation of 2-9 genes. 

Election/Restrictions
Applicant's election without traverse of TSPYL5 and HOXA1in the paper filed July 28, 2021 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims priority as a DIV of 15/694,300, filed September 1, 2017 which claims priority to 62/383,165, filed September 2, 2016.  

Drawings
The drawings are acceptable. 

Written Description - New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
 
   Claims 2-3, 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 		Claim 2 has been amended to include the limitation “wherein the biological sample comprises one or more of ….liver biopsy, and surgically removed liver tissue”.  This limitation was previously presented in Claim 4 however upon careful review, Claim 4 was added in the Claim set filed March 3, 2020.  These limitations do not appear to be 
		The specification does not support this newly added limitation. The specification provides in some embodiments the sample is a blood sample (e.g., plasma, serum, whole blood), a stool sample, a tissue sample (e.g., stomach tissue, pancreatic tissue, bile duct / liver tissue, pancreatic juice, and colorectal tissue), an excretion, or a urine sample (see page 8).  One of ordinary skill in the art would not recognize that applicant was in possession of the claimed limitation wherein the sample is a liver biopsy, and surgically removed liver tissue.   The specification appears to support liver tissue samples.  Accordingly, this limitation constitutes new matter.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, 11 are directed to using primers specific for particular coordinates.  The coordinates are specifically recited in Table 1, page 49 of the specification.  The 
	The newly added DMR start-end positions are entirely without context.  Neither the claims nor the specification provide any context for the positions such that it would be clear which positions are required for primer binding.  Turning to the art, the art teaches wholly different regions for the TSPYL5 gene, for example. OMIM provides the following: 

    PNG
    media_image1.png
    124
    483
    media_image1.png
    Greyscale

The claims are directed to 98,289,858-98,290,220 which is not within the genomic coordinates (GRCh38) provided in the art for TSPYL5.  
Gene Cards further provides the GRCH38 and the older GRCH37 and again, the positions recited are not within TSPYL5. 

    PNG
    media_image2.png
    246
    462
    media_image2.png
    Greyscale



	The information at provided by ensembl does not further clarify the issue.  
	E!GRCH37 provides the location of TSPYL5. Turning to the primers to see if they offer any clarification, the primers of SEQ ID NO: 1 and 2 do not appear to hybridize to chromosome 8 positions.  SEQ ID NO: 1 and 2 were compared to the claimed region, but were unable to be located. 

    PNG
    media_image3.png
    252
    1673
    media_image3.png
    Greyscale

SEQ ID NO: 1 was then aligned to AC008039.1 using NCBI BLAST and no regions of similarity to chromosome position 8 was identified. Thus, it is unclear if SEQ ID NO: 1 and SEQ ID NO: 2 are within the claimed 262 bp region.  Since the specification nor the claims provide any clarity on the genome or the structure at coordinates 98,289,858-98,290,220 it is unclear where the primers must bind.  The ordinary artisan would be unclear where the set of primers was required to bind and the structure of the primers was required to have to meet the limitations of the newly amended claims.  Clarification is required. 
	Additionally, the claim language is unclear.  It is unclear whether the set of primers binds within the claimed coordinate or whether the set of primers may bind to a larger genetic region that comprises the coordinates.  It is unclear whether both primers, i.e. the set of primers, must specifically bind within the 262bp region of TSPYL5 
	Similarly, analysis is applicable for each of OPLAH and SFMBT2.   No new matter may be introduced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 9, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Clin Cancer, Res, Vol. 15, No. 3, pages 812-820, 2009) and Shen et al. (BMC Medical Genomics, DOI 10.1186/s12920-01-0105-1, “Integrative epigenomic and .
Lee teaches a method of measuring a methylation level for CpG island hypermethylation analysis of hepatocellular carcinoma and nonneoplastic liver tissues.  Lee teaches extracting genomic DNA, performing Methylight analysis.  Methylight analysis relies upon PCR amplification.  Lee teaches performing Methylight analysis on liver samples from hepatocellular carcinoma.  Lee teaches the reaction primers and probes for the Methylight reaction for HOXA1 are:

    PNG
    media_image4.png
    78
    555
    media_image4.png
    Greyscale


Lee identified HOXA1 as the number one methylated CpG island loci (see page 814, col. 2, para 1).  
Lee does not teach analysis of methylation levels for TSPYL5 in liver tissues.  
However, Shen teaches highly consistently DNA methylation for TSPYL5 in hepatocellular carcinomas (abstract).  
Additionally Fang teaches detection methylation level of liver cancer risk gene TSPYL5.  Fang teaches methylation of TSPYL5 may be analyzed by quantitative PCR methods, such as MSRE-qPCR (see abstract).  Fang teaches particular primers for use in the amplification of TSPY5.  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by Lee analyzing HOXA1 so as to have also amplified TSPYL5 in bisulfite treated samples as taught by Shen, since both Lee 
With respect to Claims 9, 11 the primers of Lee and Fang each are directed to HOXA1 and TSPYL5, respectively.  The primers bind at least a portion of a genetic region on chromosome 8 that comprises the recited region.  
With respect to the particular primers of SEQ ID NO: 1 and 2 and 28 and 29, the primers are directed to the promoter regions of the recited genes.  It would have been obvious to have modified the sequence of the primers taught by Lee and Fang to design equivalent primers for amplifying the promoter region to detect methylation.  Thus, absent unexpected results, the instant primers are obvious in view of the primers taught in the art.  

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 9, 2022